JUDGE LEWIS
DELIVERED. THE OPINION OF THE COURT.
Section 124, Criminal Code, requires an indictment to be direct and certain as regards, first, the party charged; second, tlie offense charged; third, the comity charged; fourth, the particular circumstances of the offense charged, if they be necessary to constitute a complete offénse.
The indictment in this case, or so much as is necessary to quote, is as follows: “The grand jury of Boone county, in the name and by tlie authority of the Commonwealth of Kentucky, accuse Lee H. Brooks of the offense of suffering and permitting-on his premises, committed as follows;” etc.
The particular circumstances of the offense of suffering *144and permitting gaming upon the premises of defendant are with sufficient certainty and directness stated in the indictment ; but that does not supersede or dispense with the other requirement, equally imperative, that the indictment shall be direct and certain as to the offense charged. No offense at all is here charged, and not to hold the indictment defective on that account would be to disregard a plain and indispensable requisite.
For the error in overruling the demurrer to the indictment the judgment must be reversed and cause remanded for that to be done.